Citation Nr: 1637386	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-03 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus Type II, claimed as due to Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for prostate cancer, claimed as due to Agent Orange (herbicide) exposure.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1966 to January 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the RO in Montgomery, Alabama, which denied service connection for diabetes mellitus and prostate cancer.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with diabetes mellitus Type II and prostate cancer and/or residuals of prostate cancer. 

2.  The Veteran served in Puerto Rico while on active duty and was not exposed to Agent Orange or herbicides. 

3.  Symptoms of diabetes mellitus Type II were not continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were initially manifested some 34 years after service.

4.  Symptoms of prostate cancer were not continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were initially manifested some 40 years after service.

5.  The currently diagnosed diabetes mellitus Type II was not incurred in and is not etiologically related to service.

6.  The currently diagnosed prostate cancer and/or residuals of prostate cancer were not incurred in and are not etiologically related to service.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active military service and may not be presumed to have been incurred in active military service, including as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2015). 

2.  Prostate cancer was not incurred in active military service and may not be presumed to have been incurred in active military service, including as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In July 2009, VA issued a VCAA notice that informed the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The July 2009 VCAA notice was issued to the Veteran prior to the November 2009 rating decision; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.  

The duty to assist includes providing a veteran an examination and/or obtaining an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran did not receive a VA examination in conjunction with the claim for service connection for diabetes mellitus.  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

In this case, the Veteran has only advanced that the diabetes and prostate cancer were caused by exposure to the herbicide Agent Orange during service, and as discussed below, the Board finds that the Veteran was not exposed to herbicides while on active duty.  The Veteran has not advanced, and the evidence of record does not convey, any other potential in-service injury, event, or disease which may be related to the Veteran's diabetes and/or prostate cancer.  As such, the Board concludes that a VA medical examination is not necessary to render a decision on the issues of service connection for diabetes and prostate cancer.  See Bardwell v. Shinseki 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  

The Veteran was afforded the opportunity to testify before a Veterans Law Judge, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues of service connection for bilateral upper extremity peripheral neuropathy as secondary to service-connected diabetes.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Diabetes Mellitus and Prostate Cancer 

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Veteran has been diagnosed with diabetes mellitus Type II and prostate cancer (as a malignant tumor), which are "chronic diseases" under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, manifest to a degree of ten percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.
The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as diabetes mellitus Type II or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  As such, diabetes mellitus and prostate cancer are disease for which presumptive service connection based exposure to herbicides may be granted.  Id.

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court of has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The Veteran contends that diagnosed diabetes mellitus and prostate cancer are related to Agent Orange exposure while on active duty in Puerto Rico.  Specifically, in the June 2009 claim, the Veteran wrote that exposure to Agent Orange while stationed in Puerto Rico in 1967 caused both diabetes, diagnosed in 2003, and prostate cancer, diagnosed in February 2008.  See June 2009 claim.  In October 2009 and September 2010 statements, the Veteran wrote that he was exposed to Agent Orange while station in Puerto Rico in 1967, and such exposure caused currently diagnosed diabetes and prostate cancer.  In a February 2012 substantive appeal, the Veteran wrote that diabetes and prostate cancer were due to exposure to Agent Orange while stationed in Puerto Rico at Camp Garcia and Camp Roosevelt Road during 1966.  

Initially, the Board finds the Veteran is currently diagnosed with diabetes and prostate cancer and/or prostate cancer residuals.  Various private treatment records reflect a current diagnosis of diabetes mellitus and prostate cancer.  See October 2009 private treatment records. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran was exposed to herbicide agents during service in Puerto Rico in either 1966 or 1967.  The Veteran is not competent to state that he was exposed to Agent Orange during service. With respect to in-service herbicide exposure, the Board has placed greater probative value on the service personnel records that document service in the United States, Puerto Rico, and Morocco during the Vietnam Conflict, and do not indicate exposure to herbicides.  Service personal records also do not reflect service in the Republic of Vietnam during the period when herbicides were being applied, and the Veteran has not contended otherwise.  

Further, the Veteran can attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this case, the Board finds that there is no competent evidence of actual exposure to Agent Orange or other presumptive herbicides.  The Veteran does not assert that he sprayed herbicides or that he was in direct contact with herbicides.  The Veteran's general contention is that he was exposed to herbicides while stationed in Puerto Rico; however, the Veteran did not mention any actual exposure to herbicide agents, whether inhaled, touched, or otherwise exposed.  See June 2009 claim; see also October 2009 and September 2010 statements.  Service treatment records do not show any complaints of being exposed to herbicides.  For these reasons, the Board finds that that the Veteran was not exposed to herbicides, including Agent Orange, during service in Puerto Rico; therefore, exposure to herbicide agents is not presumed under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  

Similarly, the Board finds that the weight of the evidence is against a finding that symptoms of diabetes mellitus or prostate cancer were "chronic" in service.  The Board notes that the service treatment records appear complete, and contain no complaints, treatment, or diagnoses related to diabetes mellitus or prostate cancer.   Diabetes and/or prostate cancer are conditions that would have ordinarily been recorded during service; therefore the complete service treatment records, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Service treatment records do not include any complaints, treatment, or symptoms of an injury or disorder related to the endocrine system or prostate.  The Veteran was clinically evaluated as normal, to include the endocrine system, at the January 1969 service separation examination, and the Veteran has not asserted any symptoms of diabetes or prostate cancer in service.  As such, the Board finds that symptoms of diabetes mellitus and/or prostate cancer are not shown during service.  

The Board next finds that the weight of the evidence demonstrates that symptoms of diabetes mellitus and prostate cancer have not been continuous since service separation in January 1969.  As noted above, the Veteran did not report problems associated with either diabetes mellitus or prostate cancer symptoms at service separation.  In June 2009 claim, the Veteran wrote that he had been diagnosed with diabetes in 2003 and prostate cancer in 2008, indicating that the Veteran was not diagnosed with diabetes until some 34 years after service separation, and that prostate cancer was first diagnosed 40 years post-service.  The Veteran has also not asserted that diabetes or prostate symptoms first manifested after service separation in January 1969.  For these reasons, the Board finds that the symptoms of diabetes mellitus and prostate cancer were not continuous after service separation.

The Board also finds that the evidence does not show that the Veteran's diabetes mellitus or prostate cancer manifested to a compensable degree (i.e., at least 
10 percent) within one year of service separation.  As previously discussed, the evidence of record demonstrates that the onset of diabetes and prostate cancer was, at the earliest, approximately 34 years after service separation.  As such, presumptive service connection under 38 C.F.R. § 3.309(a) does not apply. 

Regarding the theory of direct service connection, the Board finds that the diabetes mellitus and prostate cancer are not related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury or disease or even event to which diabetes could be related.  As discussed above, while the Veteran contends that his diabetes mellitus and prostate cancer are related to exposure to Agent Orange in Puerto Rico, Agent Orange is presumed to have occurred during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam and not Puerto Rico.  Further, service treatment records reflect no injury or disease to the endocrine system or prostate.  For these reasons, the Veteran's currently diagnosed diabetes mellitus and prostate cancer, which did not manifest until approximately 34 years after service (at the earliest), is not attributable to service.  

While the Veteran is competent to relate symptoms of diabetes mellitus and prostate cancer experienced at any time, he is not competent to opine on whether there is a link between the current diabetes and prostate cancer and active service, including to the alleged exposure to herbicides, because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the endocrine system and the development of cancer, knowledge of the various risk factors and causes of diabetes, specific clinical testing for diabetes and cancer that indicate onset, and knowledge of the incubation period or ranges of such disorders that the Veteran is not shown to possess, especially in the context of this case where there was no exposure to herbicides.  See Rucker, 10 Vet. App at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for diabetes mellitus Type II and prostate cancer; consequently, the claim must be denied.  The preponderance of the evidence is against all the theories of the claim; therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for diabetes mellitus, including as due to herbicide exposure, is denied. 

Service connection for prostate cancer, including as due to herbicide exposure, is denied.  


___________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


